DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed February 28, 2022. Claims 1 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (US 2015/0025662 A1), hereinafter Di Censo, in view of Ulrich et al. (US 2009/0292993 A1), hereinafter Ulrich.

Claim 1: Di Censo discloses a method for generating sounds in a vehicle (see at least, “Embodiments of the systems described herein may also be arranged in a vehicle such as a car, bicycle, airplane, or the like,” Di Censo [0056]), comprising:
generating sounds according to a state of a user control (see at least, “Referring now to FIG. 4B, a user interface for the system 404 can provide the user 402 with controls over aspects of synthesized sound(s) of Big Ben. For example, the user interface can include a touch screen display 410,” Di Censo [0051]) that includes an operating range that is subdivided into a plurality of group regions (see at least, “The touch screen display 410 can display a graphical representation of a slider bar 416 used to adjust the frequency of chiming of the synthesized sound of Big Ben 406,” Di Censo [0051], “Again, the touch screen display 410 can display a graphical representation of a slider bar 420 used to adjust the tone of the chimes of the synthesized sound of Big Ben 406,” Di Censo [0051], “Again, the touch screen display for 10 can display graphical representation of a slider bar 424 used to adjust the volume of the clock mechanism of the synthesized sound of Big Ben 406,” Di Censo [0051]), each of the plurality of group regions associated with one or more elements unique to a group region within the plurality of group regions (see at least, “For example, a first parameter could be chime frequency 414 (i.e., how often synthesized chimes of Big Ben are played). For example, if the user 402 is trying to find his way to Big Ben 406, then the user 406 may want the chimes to play nearly continuously,” Di Censo [0051], “As another example, a second parameter could be chime tone 418 (i.e., how the chimes sound),” Di Censo [0051], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are),” Di Censo [0051]).
Di Censo does not disclose the user control including a position adjustable user input, the position adjustable user input being movable between the plurality of group regions. However, Di Censo does suggest utilizing “a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], emphasis added. Ulrich discloses in regards to a similar “graphical user interface having sound effects for operating control elements and dragging objects,” Ulrich Title, the user control including a position adjustable user input (see at least, “Looping sound effects according to the present invention will be described herein by way of examples which involve dragging objects across the GUI, e.g., dragging a scroll bar indicator, a slider, a window or an icon, although those skilled in the art will appreciate that looping sound effects can be used for other object operations, e.g., resizing of objects,” Ulrich [0037], emphasis added), the position adjustable user input being movable between the plurality of group regions (see at least, “state change,” “state transitions,” Ulrich [0035], “FIG. 6A depicts a sequence of sound effect reproduction involving an exemplary one-shot sound effect and looping sound effect,” Ulrich [0023], Ulrich FIG. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the suggestion of a user interface having an audio mixer with one input to adjust the relative contributions of various augmented and local auditory sources of Di Censo to utilize the aforementioned technique of Ulrich applied to a single slider thereby allowing for multiple sound effects to be adjusted as the slider is transitioned between the plurality of group regions (see at least, Ulrich FIG. 6A), thereby simplifying the playing of sound effects by providing “for added behavior in the form of sound effects, over object operation and movement in graphical user interfaces,” Ulrich [0004], where “volume, pitch, delay and frequency of the sound effect can be varied” “by the theme designer,” Ulrich [0013]).

Claim 2: Di Censo and Ulrich disclose the method of claim 1, wherein generating sounds includes converting electrical signals into sounds via one or more speakers (see at least, “The sound renderer 114 can output a signal to one or more audio transducers 116 (e.g., speakers) that present the sound to the user. The audio transducers 116 can be arranged in over-the-ear or on-the-ear headphones, in-the-ear headphones (i.e., ear buds), speakers in a car, etc.,” Di Censo [0035]), wherein the plurality of regions are a plurality of sound group regions (see at least, “For example, a first parameter could be chime frequency 414 (i.e., how often synthesized chimes of Big Ben are played). For example, if the user 402 is trying to find his way to Big Ben 406, then the user 406 may want the chimes to play nearly continuously,” Di Censo [0051], “As another example, a second parameter could be chime tone 418 (i.e., how the chimes sound),” Di Censo [0051], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are),” Di Censo [0051]), wherein the elements are sounds (see at least, “As discussed above, the system 404 can provide digitized sounds and/or synthesized sounds related to Big Ben 406 to the user 402,” Di Censo [0050], “speakers 26 and
28,” Ulrich [0034]).

Claim 3: Di Censo and Ulrich disclose the method of claim 2, wherein a first group of the plurality of sound group regions is a group of steady-state sound elements (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “The auditory events that a user may add to his/her auditory field can vary widely from nature sounds such as birds twitting, rain noise, waves crashing sounds, wind blowing in the trees, to music or voices of narrators reading audio books. The selected auditory events may include brief sound events, e.g., for alerting, or continuous sound events such as wind blowing, ocean waves, etc. These sounds are not necessarily static, but may be location and situation specific, and are created from a high level user interface where the user specifies her preferences,” Di Censo [0027], “Locally generated auditory sounds or events may include a synthesizer on the device which can create discrete sound (e.g., alerts, beeps, etc.), a synthesizer that can create continuous sound events (such as wind and ocean noises, similar to sleep relaxation sounds), synthesizers that can dynamically render specific sound events such as human speech (text-to-speech synthesizers), or dynamically generated music (based on sound libraries, or low level using MIDI),” Di Censo [0030], “one-shot sounds,” Ulrich [0032], “One-shot sound effects associated with state changes are played asynchronously until complete,” Ulrich [0036]).

Claim 4: Di Censo and Ulrich disclose the method of claim 3, wherein a second group of the plurality of sound group regions is a group of dynamic sound elements (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “The auditory events that a user may add to his/her auditory field can vary widely from nature sounds such as birds twitting, rain noise, waves crashing sounds, wind blowing in the trees, to music or voices of narrators reading audio books. The selected auditory events may include brief sound events, e.g., for alerting, or continuous sound events such as wind blowing, ocean waves, etc. These sounds are not necessarily static, but may be location and situation specific, and are created from a high level user interface where the user specifies her preferences,” Di Censo [0027], “Locally generated auditory sounds or events may include a synthesizer on the device which can create discrete sound (e.g., alerts, beeps, etc.), a synthesizer that can create continuous sound events (such as wind and ocean noises, similar to sleep relaxation sounds), synthesizers that can dynamically render specific sound events such as human speech (text-to-speech synthesizers), or dynamically generated music (based on sound libraries, or low level using MIDI),” Di Censo [0030], “looped sounds,” Ulrich [0032], “By way of contrast, movement of objects across the desktop can be accompanied by a looping sound effect designed to promote auditory perception of movement. These sound effects are "looping" in the sense that certain sound segments are repeated to accommodate the variable length nature of these effects,” Ulrich [0036]).

Claim 5: Di Censo and Ulrich disclose the method of claim 4, wherein a third group of the plurality of sound group regions is a group of unnatural sound elements (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “The auditory events that a user may add to his/her auditory field can vary widely from nature sounds such as birds twitting, rain noise, waves crashing sounds, wind blowing in the trees, to music or voices of narrators reading audio books. The selected auditory events may include brief sound events, e.g., for alerting, or continuous sound events such as wind blowing, ocean waves, etc. These sounds are not necessarily static, but may be location and situation specific, and are created from a high level user interface where the user specifies her preferences,” Di Censo [0027], “Locally generated auditory sounds or events may include a synthesizer on the device which can create discrete sound (e.g., alerts, beeps, etc.), a synthesizer that can create continuous sound events (such as wind and ocean noises, similar to sleep relaxation sounds), synthesizers that can dynamically render specific sound events such as human speech (text-to-speech synthesizers), or dynamically generated music (based on sound libraries, or low level using MIDI),” Di Censo [0030], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 6: Di Censo and Ulrich disclose the method of claim 1, further comprising increasing an actual total number of sounds generated according to a position of the position adjustable user input within the plurality of group regions (see at least, “In the exemplary scenario 500, the user interface may include several different parameters that the user 502 can adjust to affect the synthesized sound. For example, a first parameter could be a number of birds 514 that are chirping and/or singing. The user 502 may want to hear more than just the single bird 508. Thus, the touch screen display 510 can display a graphical representation of a slider bar 516 used to adjust the number of birds in the synthesized sound of the bird 508,” Di Censo [0053], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 7: Di Censo and Ulrich disclose the method of claim 1, further comprising increasing an actual total number of sounds generated according to a position of the position adjustable user input within one of the plurality of group regions (see at least, “In the exemplary scenario 500, the user interface may include several different parameters that the user 502 can adjust to affect the synthesized sound. For example, a first parameter could be a number of birds 514 that are chirping and/or singing. The user 502 may want to hear more than just the single bird 508. Thus, the touch screen display 510 can display a graphical representation of a slider bar 516 used to adjust the number of birds in the synthesized sound of the bird 508,” Di Censo [0053], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 8: Di Censo and Ulrich disclose the method of claim 1, wherein the one or more elements include surround sound control parameters (see at least, “Auditory events may be highly context and location sensitive, and in some embodiments may be interactive (i.e., reacting to the user and the environment directly and in real time). In some embodiments, these auditory events are rendered in a spatially correct (binaural) way with regards to the scenery (e.g., appear to come from a consistent direction regardless of the user's head orientation and position),” Di Censo [0029], “FIG. 2 depicts a flow chart for a process 200 that embodiments of the system 100 may perform to provide audio augmented reality to a user. In block 202, the system can perform a scene analysis using the context sensors. Using the context sensors 104, the system 100 can identify a context of the user's environment. For example, as discussed in greater detail below with respect to FIGS. 3A, 4A, and SA, the context sensors may detect (e.g., hear using a microphone and/or see using a digital imager) a nearby thunderstorm, an aircraft flying overhead, or bird singing in nearby trees. The context sensors may also determine a user's location (e.g., from a GPS receiver) and determine whether any landmarks, such as Big Ben, are nearby. For example, the system 100 may communicate with a database that stores georeferenced landmarks (i.e., landmarks and their associated locations) and may analyze the database to determine whether any landmarks are within a predefined distance of the user. In block 204, the system 100 can load user preferences (if they exist) for a particular context and/or class of context. The system may include a user preference database 120 that can store user preferences that have previously been set by a user using the user interface 102, for example. In block 206, in the event a context relevant to the user (e.g., according to user preferences) is detected, the system 100 can move to block 208 to prepare sounds to play to the user,” Di Censo [0036], “The provided digitized sound and/or synthesized sound can be presented to the user in a location specific and correct manner. For example, in certain embodiments, the system 304 can be headphones worn by the user 302. In such a case, sounds of the thunderstorm 306 can be presented in a manner such that the sound(s) are perceived by the user 302 to originate from the actual location of thunderstorm 306. For example, if the thunderstorm 306 is to the left of the user 302, then the sound(s) of the thunderstorm 306 can primarily be reproduced by an audio transducer (e.g., speaker) over and/or in the user's 302 left ear. Also, as the thunderstorm 306 gets closer to the user 302, the sound(s) of the thunderstorm 306 can generally become louder. Similarly, as the thunderstorm 306 gets further from the user 302, the sound(s) of the thunderstorm 306 can generally become quieter,” Di Censo [0039]), and further comprising:
increasing a sound level according to the position of the user control in the plurality of group regions (see at least, “For example, a first parameter may be thunder volume 334 (i.e., how loudly thunder is reproduced, scaled for distance). The touch screen display 330 can display a graphical representation of a slider bar 336 that can adjust the volume of thunder relative to other audible aspects of the synthesized sound of the thunderstorm 306,” Di Censo [0040], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are). Again, the touch screen display for 10 can display graphical representation of a slider bar 424 used to adjust the volume of the clock mechanism of the synthesized sound of Big Ben 406,” Di Censo [0051], “As another example, a third parameter could be a volume of the birds 522. The touch screen display 510 can include a graphical representation of a slider bar 524 used to adjust the volume of the birds in the synthesized sound of the bird 508,” Di Censo [0053], “To further enhance the user's perception of the position of an object on the screen or that the object is moving, the one-shot sound effects can be output with a volume variation between speakers 26 and 28, and the looping sound effect can be actively panned between speakers 26 and 28. This is accomplished by stereo mixing of the sound effect between the speakers based on the object's position on the screen to achieve an auditory effect which implies location or movement. For the one-shot sound effect, this simply involves playing the sound effect at a fixed, but different volume from each speaker (unless the object that is changing states is in the middle of the screen). For looping sound effects, active panning changes the volume of the sound effect in each channel based on the cursor position. In the example of FIG. 7, the sound effect would begin, i.e., with the attack segment, being more loudly output from speaker 26 than speaker 28 (FIG. 4A). As the folder is dragged across the screen the loudness ratio between speaker 26 and speaker 28 would gradually shift to being roughly equal near the middle of the screen and, ultimately, to being output more loudly from speaker 28 as the folder neared the position indicated by the dotted outline,” Ulrich [0040]).

Claim 9: Di Censo discloses a sound system of a vehicle (see at least, “Embodiments of the systems described herein may also be arranged in a vehicle such as a car, bicycle, airplane, or the like,” Di Censo [0056]), comprising:
one or more speakers (see at least, “The sound renderer 114 can output a signal to one or more
audio transducers 116 (e.g., speakers) that present the sound to the user. The audio transducers 116 can be arranged in over-the-ear or on-the-ear headphones, in-the-ear headphones (i.e., ear buds), speakers in a car, etc.,” Di Censo [0035]); and
a controller electrically coupled to the one or more speakers including executable instructions stored in non-transitory memory that cause the controller (see at least, “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program  instructions thereon for causing a processor to carry out aspects of the present invention,” Di Censo [0059], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” Di Censo [0060]) to increase a frequency of occurrence and audible level of a sound that is generated via the one or more speakers (see at least, “For example, a first parameter could be chime frequency 414 (i.e., how often synthesized chimes of Big Ben are played). For example, if the user 402 is trying to find his way to Big Ben 406, then the user 406 may want the chimes to play nearly continuously,” Di Censo [0051], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are),” Di Censo [0051], “As discussed above, the system 404 can provide digitized sounds and/or synthesized sounds related to Big Ben 406 to the user 402,” Di Censo [0050]), according to a state of a user input (see at least, “Referring now to FIG. 4B, a user interface for the system 404 can provide the user 402 with controls over aspects of synthesized sound(s) of Big Ben. For example, the user interface can include a touch screen display 410,” Di Censo [0051]).
Di Censo does not disclose, the user input movable between a plurality of group regions of a user control. However, Di Censo does suggest utilizing “a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], emphasis added. Ulrich discloses in regards to a similar “graphical user interface having sound effects for operating control elements and dragging objects,” Ulrich Title, the user input (see at least, “Looping sound effects according to the present invention will be described herein by way of examples which involve dragging objects across the GUI, e.g., dragging a scroll bar indicator, a slider, a window or an icon, although those skilled in the art will appreciate that looping sound effects can be used for other object operations, e.g., resizing of objects,” Ulrich [0037], emphasis added), movable between a plurality of group regions of a user control (see at least, “state change,” “state transitions,” Ulrich [0035], “FIG. 6A depicts a sequence of sound effect reproduction involving an exemplary one-shot sound effect and looping sound effect,” Ulrich [0023], Ulrich FIG. 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the suggestion of a user interface having an audio mixer with one input to adjust the relative contributions of various augmented and local auditory sources of Di Censo to utilize the aforementioned technique of Ulrich applied to a single slider thereby allowing for multiple sound effects to be adjusted as the slider is transitioned between the plurality of group regions of a user control (see at least, Ulrich FIG. 6A), thereby simplifying the playing of sound effects by providing “for added behavior in the form of sound effects, over object operation and movement in graphical user interfaces,” Ulrich [0004], where  “volume, pitch, delay and frequency of the sound effect can be varied” “by the theme designer,” Ulrich [0013]).

Claim 10: Di Censo and Ulrich disclose the system of claim 9, wherein the user control includes an operating range that is subdivided into the plurality of sound group regions (see at least, “The touch screen display 410 can display a graphical representation of a slider bar 416 used to adjust the frequency of chiming of the synthesized sound of Big Ben 406,” Di Censo [0051], “Again, the touch screen display 410 can display a graphical representation of a slider bar 420 used to adjust the tone of the chimes of the synthesized sound of Big Ben 406,” Di Censo [0051], “Again, the touch screen display for 10 can display graphical representation of a slider bar 424 used to adjust the volume of the clock mechanism of the synthesized sound of Big Ben 406,” Di Censo [0051]), each of the plurality of sound group regions including one or more sounds unique to a sound group region with the plurality of sound group regions (see at least, “For example, a first parameter could be chime frequency 414 (i.e., how often synthesized chimes of Big Ben are played). For example, if the user 402 is trying to find his way to Big Ben 406, then the user 406 may want the chimes to play nearly continuously,” Di Censo [0051], “As another example, a second parameter could be chime tone 418 (i.e., how the chimes sound),” Di Censo [0051], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are),” Di Censo [0051], “As another example, a second parameter could be types of birds 518 that are chirping and/or singing. The touch screen display 510 can include a plurality of graphical icons that the user can touch to toggle different bird sounds. For example, the first icon 520a can be toggled to include the sound of sparrows, the second icon 520b can be toggled to include the sound of crows, a third icon 520c can be toggled to include the sound of owls, and a fourth icon 520d can be toggled to include the sound of finches in the synthesized sound of the bird 508,” Di Censo [0053]), and wherein the one or more speakers are included within a vehicle passenger cabin (see at least, “The sound renderer 114 can output a signal to one or more audio transducers 116 (e.g., speakers) that present the sound to the user. The audio transducers 116 can be arranged in over-the-ear or on-the-ear headphones, in-the-ear headphones (i.e., ear buds), speakers in a car, etc.,” Di Censo [0035], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 11: Di Censo and Ulrich disclose the system of claim 10, further comprising additional executable instructions to generate sounds from only a first group of sounds included in a first sound group region of the plurality of sound group regions when the user input is positioned in the first sound group region (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], and therefore the user has the ability to generate sounds from only a first group of sounds included in a first sound group region of the plurality of sound group regions when a user control is positioned in the first sound group region by adjusting a single slide bar to achieve the desired relative contributions, “To further enhance the user's perception of the position of an object on the screen or that the object is moving, the one-shot sound effects can be output with a volume variation between speakers 26 and 28, and the looping sound effect can be actively panned between speakers 26 and 28. This is accomplished by stereo mixing of the sound effect between the speakers based on the object's position on the screen to achieve an auditory effect which implies location or movement. For the one-shot sound effect, this simply involves playing the sound effect at a fixed, but different volume from each speaker (unless the object that is changing states is in the middle of the screen). For looping sound effects, active panning changes the volume of the sound effect in each channel based on the cursor position. In the example of FIG. 7, the sound effect would begin, i.e., with the attack segment, being more loudly output from speaker 26 than speaker 28 (FIG. 4A). As the folder is dragged across the screen the loudness ratio between speaker 26 and speaker 28 would gradually shift to being roughly equal near the middle of the screen and, ultimately, to being output more loudly from speaker 28 as the folder neared the position indicated by the dotted outline,” Ulrich [0040], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 12: Di Censo and Ulrich disclose the system of claim 11, further comprising additional executable instructions to generate sounds only from the first group of sounds and a second group of sounds included in first and second sound group regions of the plurality of sound group regions when the user input is positioned in the second sound group region (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], and therefore the user has the ability to generate sounds from only [from] the first group of sounds and a second group of sounds included in first and second sound group regions of the plurality of sound group regions when the user control is positioned in the second sound group region by additionally adjusting a second slide bar to achieve the desired relative contributions, Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 13: Di Censo and Ulrich disclose the system of claim 12, further comprising additional executable instructions to generate sounds from a first group of sounds, the second group of sounds, and the third group of sounds when the user input is positioned in the third sound group region (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], and therefore the user has the ability to generate sounds from a first group of sounds, the second group of sounds, and the third group of sounds when the user control is positioned in the third sound group region by additionally adjusting a third slide bar to achieve the desired relative contributions, Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 14: Di Censo and Ulrich disclose the system of clam 13, further comprising additional executable instructions to increase a sound level of sounds generated according to the position of the user control (see at least, “For example, a first parameter may be thunder volume 334 (i.e., how loudly thunder is reproduced, scaled for distance). The touch screen display 330 can display a graphical representation of a slider bar 336 that can adjust the volume of thunder relative to other audible aspects of the synthesized sound of the thunderstorm 306,” Di Censo [0040], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are). Again, the touch screen display for 10 can display graphical representation of a slider bar 424 used to adjust the volume of the clock mechanism of the synthesized sound of Big Ben 406,” Di Censo [0051], “As another example, a third parameter could be a volume of the birds 522. The touch screen display 510 can include a graphical representation of a slider bar 524 used to adjust the volume of the birds in the synthesized sound of the bird 508,” Di Censo [0053], Ulrich FIG. 6A, “According to exemplary embodiments of the present invention, improved behavioral characteristics can be provided to GUIs by providing sound effects associated with object operations. For example, one-shot sounds can be output when control elements are operated, e.g., a sound associated with actuating a button control element. The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).

Claim 15: Di Censo discloses a method for generating sounds in a vehicle (see at least, “Embodiments of the systems described herein may also be arranged in a vehicle such as a car, bicycle, airplane, or the like,” Di Censo [0056]), comprising:
increasing a frequency of a sound generated and an audible sound level of the sound generated speakers (see at least, “For example, a first parameter could be chime frequency 414 (i.e., how often synthesized chimes of Big Ben are played). For example, if the user 402 is trying to find his way to Big Ben 406, then the user 406 may want the chimes to play nearly continuously,” Di Censo [0051], “As another example, a third parameter could be clock volume 422 (i.e., how loud the clock mechanism sounds are),” Di Censo [0051], “As discussed above, the system 404 can provide digitized sounds and/or synthesized sounds related to Big Ben 406 to the user 402,” Di Censo [0050]) in response to a state of a single user control input device (see at least, “Referring now to FIG. 4B, a user interface for the system 404 can provide the user 402 with controls over aspects of synthesized sound(s) of Big Ben. For example, the user interface can include a touch screen display 410,” Di Censo [0051]), the sound generated from a group of sounds stored in controller memory (see at least, “Data from the user interface 102 and the context sensors 104 can be input into an audio event selector 106 (e.g., a computer processor, a controller, or the like) that can determine what sound or sounds to play to the user. The audio event selector 106 can select and/or combine sounds from multiple sources, including remote auditory event repositories 108 and a local sound synthesizer 110. The remote auditory event repositories 108 can include one or more databases that can store computer readable data structures (e.g., computer files). Each data structure may comprise a computer readable audio file (e.g., an .MP3 file, a .WAY file, etc.) when processed by a computer processor. For example, the audio event selector 106 could execute an application that processes an MP3 file to generate an audio signal. Each data structure may comprise a sound synthesizer model that can be processed by the local sound synthesizer 110. As described in greater detail below, the local sound synthesizer 110 can operate on a sound synthesizer model to create and modify a particular sound associated with a sound synthesizer model. In various embodiments, the local sound synthesizer could be an application that is executed by the audio event selector to process the sound synthesizer models and generate an audio signal. The system can include an auditory event compositor 112 that can combine sounds from remote auditory event repositories 108 and/or the local sound synthesizer 110. The system can further include a sound renderer 114 that can prepare the audio for presentation. For example, the sound renderer 114 may perform digital-to-analog conversion and/or amplification on the audio signal output by the auditory event compositor 112,” Di Censo [0035], “In block 208, the system 100 can initiate the preparation of two types of sound-a digitized sound 210 and a synthesized sound 218. As described above, a digitized sound 210 can be sourced from a data structure, such as an .MP3 or .WAY file. In block 212, the system 100 can determine whether a particular file is stored locally or remotely. If the particular file is stored locally, then in block 214, the system 100 can retrieve the file from a local sound file database 109,” Di Censo [0037]).
Di Censo does not disclose the single user input control is a single slide bar. However, Di Censo does suggest utilizing “a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], emphasis added. Ulrich discloses in regards to a similar “graphical user interface having sound effects for operating control elements and dragging objects,” Ulrich Title, a slide bar (see at least, “Looping sound effects according to the present invention will be described herein by way of examples which involve dragging objects across the GUI, e.g., dragging a scroll bar indicator, a slider, a window or an icon, although those skilled in the art will appreciate that looping sound effects can be used for other object operations, e.g., resizing of objects,” Ulrich [0037], emphasis added, “state change,” “state transitions,” Ulrich [0035], “FIG. 6A depicts a sequence of sound effect reproduction involving an exemplary one-shot sound effect and looping sound effect,” Ulrich [0023], Ulrich FIG. 6A, “To further enhance the user's perception of the position of an object on the screen or that the object is moving, the one-shot sound effects can be output with a volume variation between speakers 26 and 28, and the looping sound effect can be actively panned between speakers 26 and 28,” Ulrich [0040], Ulrich FIG. 8, “According to other exemplary embodiments of the present invention, frequency variation can be introduced to provide some auditory variety in both the one-shot and looping sound effects. For example, each time that a sound effect is called in response to a state change or object movement, the corresponding sound effect can be played at a frequency that is pseudo-randomly selected,” Ulrich [0042], Ulrich FIG. 9, “The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the suggestion of a user interface having an audio mixer with one input to adjust the relative contributions of various augmented and local auditory sources of Di Censo to utilize the aforementioned technique of Ulrich applied to a single slider thereby allowing for multiple sound effects to be adjusted as the slider is transitioned (see at least, Ulrich FIG. 6A), thereby simplifying the playing of sound effects by providing “for added behavior in the form of sound effects, over object operation and movement in graphical user interfaces,” Ulrich [0004], where “volume, pitch, delay and frequency of the sound effect can be varied” “by the theme designer,” Ulrich [0013]).

Claim 16: Di Censo and Ulrich disclose the method of claim 15, where the sound generated is included in a first group of sounds corresponding to a first region of an operating range of the single slide bar (see at least, “The touch screen display 410 can display a graphical representation of a slider bar 416 used to adjust the frequency of chiming of the synthesized sound of Big Ben 406,” Di Censo [0051], “Again, the touch screen display for 10 can display graphical representation of a slider bar 424 used to adjust the volume of the clock mechanism of the synthesized sound of Big Ben 406,” Di Censo [0051], Ulrich FIG. 6A, “by the theme designer,” Ulrich [0013]).

Claim 17: Di Censo and Ulrich disclose the method of claim 15, further comprising adjusting a frequency of a second sound generated and an audible sound level of the second sound generated in response to the position of the single slide bar when the single slide bar is in a second region of the operating range of the user control (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], and therefore the user has the ability to adjust a frequency of a second sound generated and an audible sound level of the second sound generated in response to the position of the single user control input device when the single user control input device is in a second region of the operating range of the user control by adjusting additional slide bars of the touch screen display to achieve the desired relative contributions), the second sound generated from the group of sounds stored in controller memory (see at least, “In block 208, the system 100 can initiate the preparation of two types of sound-a digitized sound 210 and a synthesized sound 218. As described above, a digitized sound 210 can be sourced from a data structure, such as an .MP3 or .WAY file. In block 212, the system 100 can determine whether a particular file is stored locally or remotely. If the particular file is stored locally, then in block 214, the system 100 can retrieve the file from a local sound file database 109,” Di Censo [0037], Ulrich FIG. 6A, “According to other exemplary embodiments of the present invention, frequency variation can be introduced to provide some auditory variety in both the one-shot and looping sound effects. For example, each time that a sound effect is called in response to a state change or object movement, the corresponding sound effect can be played at a frequency that is pseudo-randomly selected,” Ulrich [0042], FIG. 9, “The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).

Claim 18: Di Censo and Ulrich disclose the method of claim 17, further comprising increasing a frequency of a third sound generated and an audible sound level of the third sound generated in response to the position of the single slide bar when the single slide bar is in a third region of the operating range of the user control (see at least, “Various embodiments include a user interface having an audio mixer with one or more inputs to adjust the relative contributions of various augmented and local auditory sources,” Di Censo [0004], “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], and therefore the user has the ability to increasing a frequency of a third sound generated and an audible sound level of the third sound generated in response to the position of the single user control input device when the single user control input device is in a third region of the operating range of the user control by adjusting additional slide bars of the touch screen display to achieve the desired relative contributions), the third sound generated from the group of sounds stored in controller memory  (see at least, “In block 208, the system 100 can initiate the preparation of two types of sound-a digitized sound 210 and a synthesized sound 218. As described above, a digitized sound 210 can be sourced from a data structure, such as an .MP3 or .WAY file. In block 212, the system 100 can determine whether a particular file is stored locally or remotely. If the particular file is stored locally, then in block 214, the system 100 can retrieve the file from a local sound file database 109,” Di Censo [0037], Ulrich FIG. 6A, “According to other exemplary embodiments of the present invention, frequency variation can be introduced to provide some auditory variety in both the one-shot and looping sound effects. For example, each time that a sound effect is called in response to a state change or object movement, the corresponding sound effect can be played at a frequency that is pseudo-randomly selected,” Ulrich [0042], Ulrich FIG. 9, “The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).

Claim 19: Di Censo and Ulrich disclose the method of claim 18, further comprising not adjusting the frequency of the second sound generated in response to the single slide bar not being in the second region of the operating range (see at least, “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], Ulrich FIG. 6A, “According to other exemplary embodiments of the present invention, frequency variation can be introduced to provide some auditory variety in both the one-shot and looping sound effects. For example, each time that a sound effect is called in response to a state change or object movement, the corresponding sound effect can be played at a frequency that is pseudo-randomly selected,” Ulrich [0042], Ulrich FIG. 9, “The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).

Claim 20: Di Censo and Ulrich disclose the method of claim 19, further comprising not adjusting the frequency of the third sound generated in response to the single slide bar not being in the third region of the operating range (see at least, “Again, the touch screen display 330 can display a graphical representation of a slider bar 356 used to adjust the amount of leaves or other debris in the synthesized sound of the thunderstorm 306 (and ultimately the presence or absence of audio sound of leaves or debris being blown about by the wind),” Di Censo [0040], Ulrich FIG. 6A, “According to other exemplary embodiments of the present invention, frequency variation can be introduced to provide some auditory variety in both the one-shot and looping sound effects. For example, each time that a sound effect is called in response to a state change or object movement, the corresponding sound effect can be played at a frequency that is pseudo-randomly selected,” Ulrich [0042], Ulrich FIG. 9, “The volume, pitch, delay and frequency of the sound effect can be varied either randomly or by the theme designer,” Ulrich [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652